DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
As to claim 1, line 5, “analyze the probability” should be replaced with “analyze probability”.
As to claim 1, line 5, “occurrence of the first signal points” should be replaced with “occurrence of first signal points”.
As to claim 1, line 11, “a second input bit” should be replaced with “the second input bit”.
As to claim 1, line 11, “onto second mapping” should be replaced with “onto the second mapping”.
As to claim 2, line 7, “the said” should be replaced with “said”.
As to claim 2, line 8, “first mapping symbols” should be replaced with “the first mapping symbols”.
As to claim 2, line 8, “earlier final mapping” should be replaced with “the earlier final mapping symbols”.
As to claim 3, line 4, “the associated” should be replaced with “an associated”.
As to claim 3, line 5, “combination of first” should be replaced with “the combination of the first”.

As to claim 8, line 4, “data blocks of input bits” should be replaced with “data blocks of the input bits”.
As to claim 12, line 5, “the probability of occurrence of the signal points” should be replaced with “probability of occurrence of signal points”.
As to claim 13, line 11, “a second input bit” should be replaced with “the second input bit”.
As to claim 13, lines 11 and 12, “onto second mapping” should be replaced with “onto the second mapping”.
As to claim 14, line 4, “from the bits” should be replaced with “from bits”.
As to claim 17, line 2, “determine redundancy” should be replaced with “determine the redundancy”.
The rest of the claims are dependent on the above objected claims, as a result, these claims are objected to. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 6, 12, and 14 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 plus 11, 12, 14, and 1 plus 11 of copending Application No. 16635168 (reference application), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application is anticipated by claims 1 and 11 of the above recited application.
Claim 6 of the instant application is anticipated by claim 12 of the above recited application.
Claim 12 of the instant application is anticipated by claim 14 of the above recited application.
Claim 14 of the instant application is anticipated by claims 1 and 11 of the above recited application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2-5, 7-11, 13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Millar et al., US 10,069,519, Figs. 1B and 1C
Yuan et al., US2019/0245651, Fig. 2
Kwon et al., US 9,768,913, Figs. 3, 7, 9, and 10


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632